                                    UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS


In Re:   Arklow Limited Partnership ,                                Chapter: 11
         Debtor                                                      Case No: 20−40523
                                                                     Judge Christopher J. Panos



                        NOTICE OF TELEPHONIC NONEVIDENTIARY HEARING

PLEASE TAKE NOTICE that a HEARING will be held on 10/19/20 at 11:00 AM before the Honorable Judge
Christopher J. Panos, Courtroom 3, Harold Donohue, Federal Building and Courthouse, 595 Main Street,
Worcester, MA 01608 to consider the following:

           [172] Debtor's Motion To Approve Insurance Premium Finance Agreement and for Related
           Relief. TO PARTICIPATE THE PARTIES SHALL DIAL (877) 873−8018 AND ENTER
           ACCESS CODE 1167883.

           To facilitate informal discussions similar to those that occur just prior to in−person hearings
           that may narrow or resolve issues, the Court encourages parties to confer by telephone prior
           to the scheduled hearing. When stating their names for the record, participants are invited
           to also state that the parties have reached resolution on some or all of the issues on for
           hearing.

OBJECTION/RESPONSE DEADLINE: OCTOBER 16, 2020 4:00 PM

If no deadline is set, the objection/response deadline shall be governed by the Federal Rules of Bankruptcy
Procedure (FRBP) and the Massachusetts Local Bankruptcy Rules (MLBR). If no objection/response is timely
filed, the Court, in its discretion, may cancel the hearing and rule on the motion without a hearing or further notice.
See MLBR 9013−1(f).


THE MOVING PARTY IS RESPONSIBLE FOR:

     1. Serving a copy of this notice upon all parties entitled to notice within two (2) business days; and

     2. Filing a certificate of service with respect to this notice seven (7) days after the date of issuance set forth
        below. If the hearing date is fewer than seven (7) days from the date of issuance, the certificate of service
        must be filed no later than the time of the hearing. If the movant fails to timely file a certificate of
        service, the court may deny the motion without a hearing.

NOTICE TO ALL PARTIES SERVED:

     1. Your rights may be affected. You should read this notice, the above referenced pleading and any related
        documents carefully and discuss them with your attorney, if you have one. If you do not have an attorney,
        you may wish to consult one.

     2. Any request for a continuance MUST be made by WRITTEN MOTION filed and served at least one (1)
        business day prior to the hearing date. See MLBR 5071−1.

     3. The above hearing shall be nonevidentiary. If, in the course of the nonevidentiary hearing, the court
        determines the existence of a disputed and material issue of fact, the court will schedule an evidentiary
        hearing. If this is a hearing under section 362, it will be a consolidated preliminary and final
        nonevidentiary hearing unless at the conclusion thereof the court schedules an evidentiary hearing.


Date:10/5/20                                                         By the Court,

                                                                     Halina Magerowski
                                                                     Deputy Clerk
                                                                            508−770−8927

Emergency Closings: To find out if the Court will be closed in case of stormy weather or other emergency, dial (617) 748−5314 or (866)
419−5695 (toll free) for a recorded message.
